Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 17, 2009 SED International Holdings, Inc. (Exact name of Registrant as specified in its charter) Georgia 0-16345 22-2715444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4916 North Royal Atlanta Drive, Tucker, Georgia (Address Of Principal Executive Office) (Zip Code) Registrants telephone number, including area code: (770) 491-8962 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Matters. On December 17, 2009, SED International Holdings, Inc. (the Company) issued a press release, a copy of which is attached as Exhibit 99.1. hereto, announcing the election of Samuel A. Kidston as Chairman of the Board of Directors of the Company and reporting that at the 2009 Annual Meeting of Shareholders, held on December 15, 2009, its shareholders: elected Stephen Greenspan and Joseph Segal as directors; approved the 2009 Incentive Compensation Plan; and approved the appointment, on an advisory basis, of JH Cohn LLP as its independent accountants for fiscal 2010. The specific votes were as follows: 1. The election of directors: VOTES NAME FOR WITHHELD Stephen Greenspan Joseph Segal 2. The approval of the compensation plan: VOTES BROKER FOR AGAINST ABSTAIN NON-VOTES 3. The approval of auditors: VOTES FOR AGAINST ABSTAIN Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated December 17, 2009. * 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SED International Holdings, Inc. Dated: December 17, 2009 By: /s/ Jonathan Elster Jonathan Elster, President and Chief Executive Officer 3
